Motion Granted; Appeal Dismissed and Memorandum
Opinion filed April 7, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00182-CV
____________
 
JASON DECKER, M.D., Appellant
 
V.
 
MARK AND LESLIE BURATTI, INDIVIDUALLY AND ON BEHALF OF
ELLA BURATTI, Appellees
 

 
On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2010-34894
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 10, 2011.  On March 24, 2011, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Frost and Christopher.